Citation Nr: 1531369	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  10-47 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), currently rated at 50 percent prior to October 27, 2011 and 70 percent thereafter.

2.  Entitlement to service connection for sleep apnea syndrome.


REPRESENTATION

Appellant (the Veteran) is represented by: The American Legion 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from November 1965 to November 1968 and from November 2001 to March 2003.  He had additional service in the Reserves, including periods of active duty for training and inactive duty training.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the RO in Philadelphia, Pennsylvania.

In May 2015, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.

The Veteran perfected an appeal as to the denial of service connection for hearing loss; however, in an April 2013 rating decision, the RO granted service connection for hearing loss, thus resolving the appeal as to that issue.  

While not separately claimed or appealed, the RO inferred the issue of TDIU entitlement as a component of the PTSD rating claim.  In a May 2014 rating decision, the RO granted TDIU, effective May 1, 2012.  The Board has considered whether any portion of the TDIU issue remains on appeal; however, as the PTSD rating claim has been explicitly withdrawn by the Veteran, the Board finds that the withdrawal also encompassed any related issue of TDIU entitlement prior to April 1, 2012.  Therefore, as there is currently no rating issue before the Board which might encompass a TDIU claim, the Board finds that the issue of TDIU entitlement prior to May 1, 2012 is not on appeal.  

The Veteran has recently (October 2014) disagreed with the August 2014 denial of service connection for diabetes mellitus; however, in an April 2015 rating decision, the RO granted the benefit sought, thus resolving the appeal as to that issue.  


FINDINGS OF FACT

1.  On the transcript of the May 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal regarding entitlement to an increased rating for PTSD. 

2.  Sleep apnea syndrome is not related to service, to include exposure to herbicide agents therein, and is not related to any service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the disability rating for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  Sleep apnea syndrome was not incurred in service, is not presumed to have been incurred in service, and is not proximately due to or a result of any service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

An appeal may be withdrawn as to any or all issues involved in an appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant has withdrawn the appeal as to the disability rating for PTSD.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding that claim.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue and the appeal is dismissed.

Service Connection-Sleep Apnea

The Veteran is seeking service connection for sleep apnea syndrome on the principal basis that it is related to his service-connected PTSD.

The Board notes initially that clinical records show that the Veteran has been diagnosed with severe obstructive sleep apnea syndrome based on a February 2007 sleep study conducted at the Center for Sleep Medicine.  Sleep apnea is defined as transient periods of cessation of breathing during sleep.  The two primary types are central sleep apnea and obstructive sleep apnea.  See Dorland's Illustrated Medical Dictionary 118 (31st ed. 2007).  Obstructive sleep apnea is defined as sleep apnea resulting from collapse or obstruction of the airway with the inhibition of muscle tone that occurs during REM sleep.  Id.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Direct service connection requires (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of disease or injury; and (3) medical evidence of a nexus between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for disability proximately due to or the result of a service-connected disease or injury or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App.439, 448 (1995).  

In addition to direct and secondary bases for service connection, there are specific presumptions which may in some circumstances aid in substantiating a claim of service connection.  Certain chronic diseases are presumed to have been incurred during service if they become manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Obstructive sleep apnea syndrome is not listed among the chronic diseases for which a presumption of service connection is established based on manifestation of the disease within one year of service separation.  

The Veteran's service personnel records show that he had service in Vietnam during the Vietnam War.  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  

Certain specific diseases shall be service connected if a claimant was exposed to an herbicide agent during active military, naval, or air service, and if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).  However, the Secretary of Veterans Affairs (Secretary) has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); Notice, 61 Fed. Reg. 41-442-449 (1996).

Obstructive sleep apnea syndrome is not among the diseases listed as associated with exposure to herbicide agents in Vietnam.  While exposure to herbicide agents is presumed in this case, there is no medical opinion purporting to link sleep apnea syndrome to the Veteran's presumed exposure to herbicide agents.  Moreover, the Veteran has never asserted that sleep apnea syndrome is related to exposure to herbicide agents.  Accordingly, the Board finds that service connection for sleep apnea syndrome is not presumed under the provisions applicable to service connection for diseases associated with herbicide agents used in Vietnam.  

Regarding direct service connection, service treatment records reflect treatment for various complaints throughout the Veteran's separate periods of active duty, and also reflect treatment during the intervening period of non-active duty service in the Reserves.  It is important to note that the requirements for service connection for diseases and injuries incurred during non-active duty service, such as service in the National Guard or Reserves, are more stringent than are the requirements for active duty service.  Service connection may only be awarded for periods of "active military, naval, or air service."  This term includes active duty, any period of active duty for training (ADT) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (IDT) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24) (West 2014).

As obstructive sleep apnea syndrome is not an "injury," service connection cannot be awarded for incurrence of sleep apnea syndrome during any period of IDT.  

The service treatment records reveal no complaint of, treatment for, or diagnosis of sleep apnea syndrome during active duty or ADT.  It does not appear that a sleep study was ever conducted during service or at any time prior to February 2007.  A pulmonary function test was conducted in September 1985; however, there do not appear to be any pertinent findings from that testing.  Another pulmonary function test was conducted in October 1989, and the results were reported as normal.  Clinical findings on examinations in February 1979, November 1981, September 1985, October 1989, January 1995, and July 1997 were pertinently normal.  The Veteran does not contend that he was treated for, or that he complained of, sleep apnea syndrome during active duty or ADT.  

There is no medical opinion that purports to relate sleep apnea syndrome to an injury or disease, to include herbicide exposure, during active duty or ADT.  The Veteran does not assert that he incurred sleep apnea syndrome directly in active duty or ADT.  Accordingly, the provisions governing service connection for disabilities related to diseases or injuries incurred in service do not assist in substantiating the claim.  

Turning to the Veteran's principal contention that sleep apnea syndrome is related to his service-connected PTSD, while service connection is in effect for PTSD, as well as for Type II diabetes mellitus, hearing loss, tinnitus, and primary cutaneous follicular b-cell lymphoma, there is no medical opinion that supports an etiology for sleep apnea syndrome as related to PTSD or any other service-connected disability.  An April 26, 2007 VA Mental Health Outpatient assessment notes that the Veteran's sleep disturbance is likely partially due to recently diagnosed sleep apnea, and lists sleep apnea under Axis III diagnoses (general medical conditions); however, there is no suggestion that sleep apnea was caused or worsened by the Veteran's PTSD, which is the sole Axis I psychiatric diagnosis.  

VA examinations conducted to evaluate the service-connected PTSD have generally discussed chronic sleep impairment, a sleep disorder, and sleep disturbances, as symptoms of PTSD or as secondary to PTSD, e.g., restless sleep, nightmares, startle responses.  Some have specifically noted that the Veteran has been diagnosed with sleep apnea.  However, there is no medical opinion or statement that can reasonably be construed as establishing sleep apnea syndrome as a symptom of PTSD or as relating the diagnosis of sleep apnea syndrome to PTSD.  

The primary evidence in favor of the claim comes from the Veteran's assertions.  He testified at the Board hearing that he believes his sleep apnea is related to sleep disturbances, including nightmares, which are related to his PTSD.  

It is well established that lay statements are competent evidence with respect to some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Generally, lay evidence is competent with regard to identification of a disease with 'unique and readily identifiable features' which are 'capable of lay observation.'  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); see 38 C.F.R. § 3.159(a)(2). 

The Veteran in this case has not been shown to have the necessary medical training and/or expertise to opine that his sleep apnea syndrome is a symptom of, or otherwise related to, his PTSD.  Such an opinion requires both knowledge of the symptomatology typically associated with PTSD, and of the potential causes of sleep apnea syndrome.  Therefore, the Veteran's assertions are not competent evidence of the required nexus.  He has not identified or otherwise related a competent opinion linking his sleep apnea syndrome to his PTSD.  

In light of the facts found, i.e, no onset of sleep apnea syndrome during active duty or ADT, no applicable presumptions, and no competent evidence of a nexus between sleep apnea syndrome and any service-connected disability, the Board concludes that service connection for sleep apnea syndrome is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran does not assert that there has been any deficiency in the notice provided to him in April 2007, February 2009, and October 2011 under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The RO requested records from the Social Security Administration but determined that he was receiving only retirement benefits.  

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to this claim.  However, the Board finds that a VA examination is not necessary in order to decide this claim.  The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Here, the evidence does not establish or reasonably suggest an injury or disease in service that may be related to sleep apnea syndrome.  While service connection is in effect for PTSD, and the Veteran contends that his PTSD is the cause of his sleep apnea syndrome, the only evidence suggesting a nexus between the sleep apnea syndrome and a service-connected disability is the Veteran's conclusory lay testimony.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that, while "medically competent" evidence is not necessarily required to establish that a current disability may be associated with service (see Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010)), a conclusory generalized lay statement suggesting a nexus does not suffice to meet the standard that a disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all claimants.  See Waters, 601 F.3d 1278-9.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2014).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claim, and he was informed of the information and evidence necessary to substantiate the claim.  Moreover, the file was left open for 60 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist.

ORDER

The appeal of the disability rating for PTSD is dismissed.

Service connection for sleep apnea syndrome is denied.




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


